         Case 1:19-cv-00451-CL        Document 36      Filed 08/23/19   Page 1 of 4




LAWRENCE VANDYKE
JEAN E. WILLIAMS, Deputy Assistant
Attorney Generals
Environment & Natural Resources Division

THOMAS K. SNODGRASS, Senior Attorney
EVE W. MCDONALD, Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Natural Resources Section
999 18th Street South Terrace, Suite 370
Denver, CO 80202
Telephone: (303) 844-7233
thomas.snodgrass@usdoj.gov
evelyn.mcdonalad@usdoj.gov

SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
ROBERT P. WILLIAMS, Sr. Trial Attorney
KAITLYN POIRIER, Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 305-0206
robert.p.williams@usdoj.gov
kaitlyn.poirier@usdoj.gov

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    MEDFORD DIVISION


                                (caption continues on next page)




Notice of Filing the Administrative Record - 1
               Case 1:19-cv-00451-CL      Document 36         Filed 08/23/19   Page 2 of 4




KLAMATH IRRIGATION DISTRICT,                                     Consolidated cases
                                                                 Case No. 1:19-cv-00451-CL (lead)
                   Plaintiff,                                    Case No. 1:19-cv-00531-CL

          v.                                                     NOTICE OF FILING THE
                                                                 ADMINISTRATIVE RECORD
UNITED STATES BUREAU OF RECLAMATION,
et al.,

                   Defendants.

SHASTA VIEW IRRIGATION DISTRICT, et al.,

                   Plaintiffs,

          v.

UNITED STATES BUREAU OF RECLAMATION,
et al.,

                   Defendants.


          Pursuant to LR 5-2(e) and this Court’s July 1, 2019 Scheduling Orders, Defendants

hereby notify the Court that they are filing an administrative record in the above-captioned cases.

Defendants will hand deliver a copy of the administrative record on a flash drive1 to the Clerk’s

Office in Medford today. Defendants will also send the administrative record to Plaintiffs’

counsel today via overnight mail.

Dated: August 23, 2019

                                        Respectfully submitted,

                                        LAWRENCE VANDYKE
                                        JEAN E. WILLIAMS, Deputy Assistant Attorney Generals

                                        SETH M. BARSKY, Chief
                                        S. JAY GOVINDAN, Assistant Chief

1
    Defendants used a flash drive due to the record’s size.


Notice of Filing the Administrative Record - 2
         Case 1:19-cv-00451-CL        Document 36     Filed 08/23/19   Page 3 of 4




                                     /s/ Kaitlyn Poirier
                                     KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                     Robert P. Williams, Sr. Trial Attorney
                                     U.S. Department of Justice
                                     Environment and Natural Resources Division
                                     Wildlife and Marine Resources Section
                                     Ben Franklin Station, P.O. Box 7611
                                     Washington, D.C. 20044-7611
                                     (202) 307-6623 (tel)
                                     (202) 305-0275 (fax)
                                     kaitlyn.poirier@usdoj.gov

                                     Thomas K. Snodgrass, Sr. Attorney
                                     Eve W. McDonald, Trial Attorney
                                     U.S. Department of Justice
                                     Environment and Natural Resources Division
                                     Natural Resources Section

                                     Attorneys for Defendants




Notice of Filing the Administrative Record - 3
          Case 1:19-cv-00451-CL           Document 36     Filed 08/23/19   Page 4 of 4




                                  CERTIFICATE OF SERVICE
        I hereby certify that on August 23, 2019, a true and correct copy of the above document

was electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of this filing to the attorneys of record.

                                        /s/ Kaitlyn Poirier
                                        KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                        U.S. Department of Justice
                                        Environment and Natural Resources Division
                                        Wildlife and Marine Resources Section
                                        Ben Franklin Station, P.O. Box 7611
                                        Washington, D.C. 20044-7611
                                        (202) 307-6623 (tel)
                                        (202) 305-0275 (fax)
                                        kaitlyn.poirier@usdoj.gov

                                        Attorney for Defendants




Notice of Filing the Administrative Record - 4
